Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Lisa McKinney appeals the district court’s orders: accepting the recommendation of the magistrate judge and upholding the Commissioner’s decision denying McKinney’s applications for disability insurance benefits and supplemental security income; and denying her motion for reconsideration. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. McKinney v. Colvin, No. 1:1 l-cv-00199-MR-DLH, 2013 WL 300822 2013 WL 1320788 (W.D.N.C. Jan. 25 & Apr. 1, 2013). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.